Citation Nr: 0946975	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  94-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for organic brain syndrome, secondary to a pituitary 
tumor.

2.  Entitlement to an initial compensable evaluation for 
postoperative residuals of an incisional hernia.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
March 1975, from December 1975 to December 1979, and from 
October 1983 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In a March 2001 decision, the Board, in part, denied the 
Veteran's claim for an initial compensable evaluation for 
residuals of an incisional hernia and remanded the issue of 
entitlement to an increased initial rating for organic mental 
syndrome.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court). In May 
2002, the Court issued an order which granted a joint motion 
for remand and to vacate the Board's March 2001 decision with 
respect to various claims, including for an increased rating 
for residuals of an incisional hernia.  The Veteran's claims 
were remanded in June 2003, October 2005 and March 2008.

Also, in a separate March 2008 action, the Board granted an 
initial 20 percent rating for limitation of lumbar motion 
with scoliosis and remanded the claims for increased 
evaluations for residuals of a transphenoidal hypophysectomy 
of a pituitary tumor, a cervical spine disorder, and 
sinusitis.  It is apparent from the claims file that the 
requested development on these three issues has not been 
accomplished to date, and these three issues have not been 
readjudicated or recertified to the Board.  The reason for 
this inaction is far from clear.  The Veteran contacted his 
Member of Congress about the status of his claims in May 
2009.  In June 2009, the RO informed his Member of Congress 
that he had "no current active appeal pending."  A July 
2009 Board letter indicates that the Board was informed by 
the RO that the Veteran's claims were withdrawn on May 4, 
2009.  In a letter received by VA in August 2009, the Veteran 
stated in no uncertain terms that he never withdrew his 
"remanded appeals."  In the same month, his representative 
contacted the RO about this matter, although the letter 
specifically addressed only the claims for higher initial 
evaluations for organic brain syndrome and an incisional 
hernia disability.  In September 2009, the Board notified the 
Veteran's Member of Congress that the appeal as to those two 
claims had been reinstated, but there is no indication of the 
status of the claims for increased evaluations for residuals 
of a transphenoidal hypophysectomy of a pituitary tumor, a 
cervical spine disorder, and sinusitis.  


Given the exceptionally confusing procedural history in this 
case, it is absolutely essential that the RO ascertain the 
status of the post-remand claims for increased evaluations 
for residuals of a transphenoidal hypophysectomy of a 
pituitary tumor, a cervical spine disorder, and sinusitis.  
If there is documentation that the Veteran, in fact, withdrew 
these claims, this must be included in the record.  If not, 
it is incumbent upon the RO to comply with the instructions 
contained in the March 2008 Board remand addressing these 
same three claims.

In a November 2008 letter, the Veteran raised the issue of 
service connection for posttraumatic stress disorder (PTSD).  
This issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO, and VA will notify the 
Veteran if further action is required.


REMAND

While the Board acknowledges that this appeal has been 
pending for an extended period, it is readily apparent from 
the claims file that additional development of the underlying 
initial evaluation issues is required prior to a Board 
determination.  

First, the Board notes that the claims file now includes a 
photocopy of a recent Social Security Administration (SSA) 
award letter indicating that the Veteran was found to be 
entitled to monthly disability benefits beginning on March 
2008.  The claims file, however, does not reflect that 
efforts have been made to obtain corresponding medical 
records, despite the fact that the Veteran stressed the 
importance of these records in a November 2008 letter.  Such 
efforts are required, pursuant to 38 C.F.R. § 3.159(c)(2) 
(2009).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) 
(VA's duty to assist includes obtaining SSA records when the 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  

Second, in signed release forms dated in September 2008, the 
Veteran reported treatment for "All Conditions" on "All 
Dates" from Dr. William Steen in Shreveport, Louisiana and 
from Dr. Charles Powers in Bossier City, Louisiana.  Medical 
records from these treatment providers could well impact the 
Veteran's current appeal.  That notwithstanding, there is no 
indication from the claims file that the RO or AMC took any 
follow-up action to obtain records from these providers.  As 
such, requests for records are necessary prior to a Board 
adjudication.  38 C.F.R. § 3.159(c)(1) (2009).

The Board also notes that the Veteran reported treatment for 
"All Conditions" on "All Dates" from the Shreveport VA 
Medical Center (VAMC).  The most recent treatment records 
from this facility were obtained in July 2008.  The 
Shreveport VAMC should accordingly be contacted again for all 
records dated since July 2008.

In a November 2008 letter, the Veteran asserted that a 
separate rating was warranted for scarring as secondary to 
his service-connected postoperative residuals of an 
incisional hernia.  This question should be considered by the 
RO in readjudicating the underlying higher initial evaluation 
claim.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment not 
currently associated with the Veteran's 
claims file should be requested.  
Particular attention should be addressed 
to records from Dr. Steen, Dr. Powers, 
and the Shreveport VAMC (i.e., records 
since July 2008).  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  SSA should be contacted and requested 
to provide all medical documentation 
corresponding to the favorable grant of 
SSA disability benefits to the Veteran.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After completion of the above 
development, the Veteran's claims for 
higher initial evaluations for organic 
brain syndrome and for postoperative 
residuals of an incisional hernia should 
be readjudicated.  In this 
readjudication, a determination should be 
made as to whether a separate evaluation 
is warranted for scarring as secondary to 
his service-connected postoperative 
residuals of an incisional hernia.  If 
the determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

